DETAILED ACTION
Status of Claims:
Claim 1 is pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical concepts and mental processes) without significantly more. The claim(s) recite(s) “data acquisition”, “data is transmitted to a Programmable Logic Controller”, “transmits the process data to the host computer”, “the data in the host computer is transmitted to the data processing server”, “the process data is displayed”, “results…are displayed”, “data pretreatment”, “intelligent prediction”, “the model is trained”, and “intelligent early warning” . This judicial exception is not integrated into a practical application because the recitation of generic computer elements (programmable logic controller) do not amount to “significantly more”. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The abstract idea is not integrated into a practical application as no result is achieved from the processing of data with the claimed mathematical equations. The 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	Line 2 refers to “the running process” there is insufficient antecedent basis for this limitation within the claim and it is not clear what “the running process” is directed to.

	Line 6 refers to “the process site.” There is insufficient antecedent basis for this limitation within the claim. 
	Lines 6, 19, 31-32, and 86 refer to “water flow.” This limitation renders the claim indefinite because it is not clear what “water flow” is limited to. Specifically, it is not clear if “water flow” is referring to the water flow rate, flow volume, the existence of water flow, or some other limitation.
	Lines 8-9 state “in anaerobic zone,” “in anoxic zone”, and “in aerobic zone.” It is not clear if the claim is requiring anaerobic, anoxic and aerobic zones or only limiting only limiting where data is acquired if the specified zone is present. 
	Lines 5-9 state “data are collected…including…aeration.” This limitation renders the claim indefinite because it is not clear what data is being referred to by “aeration.” Specifically, it is not clear if and aeration rate is being collected, an on/off status of an aerator, or some other value related to the aeration.
	Line 10 refers to “the programmable logic controller.” There is insufficient antecedent basis for this limitation within the claim. 
	Line 11 refers to “the host computer.” There is insufficient antecedent basis for this limitation within the claim. 
	Lines 12-13 refer to “the data processing server.” There is insufficient antecedent basis for this limitation within the claim. 

	Lines 13-14 refer to “the management personnel in wastewater treatment plant.” There is insufficient antecedent basis for this limitation within the claim. 
	Line 14 refers to “the Web server.” There is insufficient antecedent basis for this limitation within the claim. 
	Line 15 refers to “the Browser/Server.” There is insufficient antecedent basis for this limitation within the claim. 
	Line 15 refers to “the results.” There is insufficient antecedent basis for this limitation within the claim. 
	Line 17 refers to “the membrane pool operation data.” There is insufficient antecedent basis for this limitation within the claim. 
	Line 18 refers to “the research object.” There is insufficient antecedent basis for this limitation within the claim. 
	Line 18 refers to “the characteristic analysis model.” There is insufficient antecedent basis for this limitation within the claim. 
	Line 22 refers to “the membrane fouling intelligent prediction model.” There is insufficient antecedent basis for this limitation within the claim. 
	The claim states that the early warning method comprises “the following steps…(1) data acquisition… (2) data pretreatment… (3) intelligent prediction of membrane fouling…(4) intelligent early warning of membrane fouling.” However, step (1) states “the resulting of water permeability prediction and the membrane fouling early warning are displayed by the way of 
	Step (2) states the “model is established by partial least squares method to extract five principal component variable which are water flow, water pressure…” It is not clear these are different values that those in step (1) (data after a partial least squares regression has been applied) or the same values as in step (1). It is further not clear these are the values referred to in step (3) (lines 31-33) or if step (3) is limiting the equations used to process the data acquired in step (1). 
	Line 50 states “give a recurrent fuzzy neural network…” This limitation renders the claim indefinite because it is not clear if it is referring to the recurrent fuzzy neural network previously recited in the claim or any recurrent fuzzy neural network.
	Lines 82-83 refer to “the predicted values of water permeability.” There is insufficient antecedent basis for this limitation within the claim. 
	Line 87 refers to “the membership functions and fuzzy comprehensive assessment matric.” There is insufficient antecedent basis for this limitation within the claim. 
	Line 90 states “the membership degree matric R(t) can be…” The phrase “can be” renders the claim indefinite because it is not clear if the limitations that follow are required by the claim or not.
	Line 150 refers to “the pollution levels.” There is insufficient antecedent basis for this limitation within the claim. 
	Line 150 uses the term “suppose.” This term renders the claim indefinite because it is not clear if the claim is requiring an actual step to occur.

	Lines 168-170 state “the results of water permeability prediction and membrane fouling early warning are displayed…” This limitation renders the claim indefinite because it is not clear if it is a separate step from that required in lines 15-16 or a reiteration of the previously claimed step.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar et al (US 2015/0034553) which discloses a monitoring and control system for a membrane bioreactor plant. Xu et al (CN 103744293) which teaches a fuzzy neural network for monitoring a water treatment plant.  
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/             Primary Examiner, Art Unit 1778                                                                                                                                                                                           3/29/2022